Citation Nr: 9915617	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-19 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946, from July 1952 to July 1954, and from August 1954 to 
August 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 20 percent rating for 
lumbosacral strain.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's lumbosacral strain is shown by limitation 
of motion, increased pain, and easy fatigability and weakness 
upon repeated motion. 


CONCLUSION OF LAW

The criteria for an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that his lumbosacral strain is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and that an increased is not warranted.

The veteran established service connection for lumbosacral 
stain by means of a July 1961 rating decision, which assigned 
a 10 percent disability rating.  The veteran was granted an 
increased rating of 20 percent by means of a May 1998 rating 
decision.  That decision is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's lumbosacral strain may be rated 
using the criteria for limitations of motion of the lumbar 
spine found in Diagnostic Code 5292 of the Schedule.  
38 C.F.R. § 4.71a (1998).  Under those criteria, a 20 percent 
rating contemplates moderate limitation of motion while a 40 
percent rating contemplates severe limitation of motion.  

At a February 1998 VA medical examination, the veteran 
complained of worsening back pain.  He stated that he got 
pain while sitting and he has problems maintaining balance 
especially when he gets up from a sitting position.  While 
there was some bilateral paravertebral spasm, the veteran 
showed no reflex, sensory or motor deficits.  The veteran 
showed limitations in the range of motion of his lumbar 
spine.  Flexion was limited to 50 degrees.  His left and 
right bending was limited to 15 degrees.  Of particular note, 
the veteran had 0 degrees of extension.  The examiner noted 
poor gluteal tone.  Additionally, the veteran showed fair 
heel to toe rising.   The examiner noted no weaknesses in the 
extensors of the toes or ankles; however, the examiner also 
stated that such weakness developed after repeated motion and 
resistance.  Also, the veteran showed easy fatigability and 
weakness, which came rapidly with resistance or repetition of 
motion.  There is a definite effect on his daily activities 
of life.  A probable spinal stenosis was diagnosed.

The Board finds that the veteran's limitation of motion as 
set forth above does not rise to the level of severe 
limitation of motion.  Therefore, an increased evaluation is 
not warranted under Diagnostic Code 5292.  

A 20 percent evaluation for lumbosacral strain contemplates 
pain on motion (Diagnostic Code 5295).  The evidence, as set 
forth above, shows a history of painful motion.  An increased 
evaluation is appropriate with muscle spasm on extreme 
forward bending with unilateral loss of spine motion in a 
standing position (Diagnostic Code 5295).  In the VA 
examination of February 1998, the veteran had forward flexion 
of 50 degrees.  While there is evidence of paravertebral 
spasm, the claims folder does not show any unilateral loss of 
spine motion from a standing position.  Therefore, an 
increased evaluation under Diagnostic Code 5295 is not 
warranted.  

Additionally, a rating greater than 20 percent would be 
available where the evidence showed complete bony fixation 
(ankylosis) of the spine at a favorable angle (Diagnostic 
Code 5286), where the evidence showed residuals of a 
vertebral fracture without cord involvement, and with 
abnormal mobility requiring a neck brace (Diagnostic Code 
5285), with intervertebral disc syndrome manifested by 
recurrent attacks with intermittent relief (Diagnostic Code 
5293).  Ankylosis of the complete spine, residuals of a 
vertebral fracture, and intervertebral disc syndrome are not 
shown by the evidence of record.

Accordingly, the Board finds that an increased rating, 
currently evaluated as 20 percent disabling, is not warranted 
for the veteran's lumbosacral strain.

The Board notes a letter of May 1999 from Dr. Craig N. Bash 
in which tests were recommended in order to make a definite 
diagnosis of the veteran's disability.   The exact diagnosis 
is not as significant as the symptomatology when assigning an 
evaluation in a particular case under Diagnostic Codes 5285 
through 5295.  The Board accordingly feels that further 
testing is not warranted.


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling is denied. 


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

